DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 11-12, 14, 16-21, 24-25, 27-30, 32-33, 40-41, 48-51, 56-57, 62, 67, 70, 89-90, 98-101, 105, 110-111, 118-121, 127-129, 131-132, 134-137, 141, 145, 148-149, 151-152 are pending.  Claims 10, 13, 15, 22-23, 26, 31, 34-39, 42-47, 52-55, 58-61, 63-66, 68-69, 71-88, 91-97, 102-104, 106-109, 112-117, 122-126, 130, 133, 138-140, 142-144, 146-147, 150 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 24 recites the limitation "the noise".  There is insufficient antecedent basis for this limitation in the claim.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 29 recites the limitation "the sensitive variables".  There is insufficient antecedent basis for this limitation in the claim.

Claims 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 40, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 41 does not correct this and is therefore rejected for the same reasons.

Claims 48-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 48 recites the limitation "the noise addition".  There is insufficient antecedent basis for this limitation in the claim.  Claim 49 does not correct this and is therefore rejected for the same reasons.

Claim 101 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 101 recites the limitation "the one or more attacks".  There is insufficient antecedent basis for this limitation in the claim.

Claim 105 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 105, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  

Claim 110 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 110 recites the limitation "the noisy statistics".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-9, 11, 16-20, 25, 27-30, 32, 50-51, 56-57, 89, 105, 110-111, 120-121, 127, 136, 145, 148-149, 151-152 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork et al (PGPUB 2007/0124268), and further in view of Otsubo et al (PGPUB 2020/0034348).

Regarding Claim 1:
Dwork teaches a computer implemented data product release method (paragraph 7, method for preserving privacy of data used in calculating an output while utility of the output is maximized) the method comprising the step of deriving a data product release from a sensitive dataset using a privacy protection system such as a differentially private system, in which the data product release is a bounded or fixed set of statistics that is predefined by a data holder (EXAMINER’S NOTE: a system based on a noise distribution using a diameter of a query and the privacy parameter epsilon, as per Dwork (paragraph 7), can be seen as a “differentially private system”; paragraph 39-40, database is collection of data describing activities of privacy principals, i.e. “sensitive dataset”; query mechanism runs queries on data to obtain plurality of outputs, i.e. data product release predefined by data holder; paragraph 15-19, dataset incorporates bounded set of statistics, e.g. sum of individuals with particular eye color; paragraph 43, query analysis determines maximum difference in collective output, also known as “diameter”; paragraph 50, noise generation mechanism calculates distribution of possible noise values to add to collective output based on diameter; paragraph 54, noise distribution uses privacy parameter to modify noise distribution according to an amount of privacy that is ensured; paragraph 55, system used to protect privacy of any types of data); and 
in which privacy protection parameters are configurable as part of the data product release method to alter the balance between maintaining privacy of the sensitive dataset and making the data product release useful (paragraph 54, privacy parameter corresponds to amount of privacy that is ensured; paragraph 7, distribution that includes a high likelihood of large noise values may lead to less useful output data; distribution that includes very low likelihood of large noise values may lead to less privacy; distribution should be calculated to provide an appropriate level of output utility and privacy based on the query that is performed and the desired privacy level; a particular query or dataset can be evaluated to determine the maximum difference in a collective output that can be produced by varying the data of an individual privacy principal; such maximum difference is referred to herein as the "diameter" of the query; appropriate distribution of noise values can then be calculated based on the diameter; privacy-enhancing parameter, referred to herein as "epsilon," can be used when calculating a noise distribution to achieve any desired level of privacy).
Dwork does not explicitly teach in which the method includes the step of determining one or more privacy protection parameters by applying multiple different attacks to the data product release.  
However, Otsubo teaches the concept in which a method includes the step of determining one or more privacy protection parameters by applying multiple different attacks to the data product release (paragraph 106-110, system evaluates anonymization of target data by subjecting data to repeated attacks, and updating security parameters in the event that the security is insufficient to protect the privacy of the data; for the target data whose attribute value being replaced, the attacking application performs processing which estimates which of the objects each row corresponds to; then, the CPU 301 obtains the estimation result using the attacking application; the CPU 301 determines the evaluation result as success if the number of rows estimated by the attacking application to correspond to the correct object is less than the set threshold value; the CPU 301 also determines the evaluation result as fail if the number of rows estimated by the attacking application to correspond to the correct object is the set threshold value or more).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple attacks teachings of Otsubo with the privacy protection of a dataset teachings of Dwork, in order to test the data release for any unforeseen vulnerabilities in an adversarial environment by running a series of attacks and adjusting the privacy level in between attacks, thereby reducing the likelihood that an attacker would be able to expose private data after release.

Regarding Claim 2:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Dwork teaches the method in which privacy protection parameters include one or more of the following: 
a distribution of noise values (paragraph 50, noise generation mechanism calculates noise value distribution to add to collective output), noise addition magnitude (paragraph 50, noise distribution calculated using diameter value; paragraph 24, diameter value represents maximum difference in collective output), epsilon (paragraph 54, privacy parameter referred to as epsilon), delta, bid widths, generalisation parameters or fraction of rows of the sensitive dataset that are subsampled.  

Regarding Claim 3:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Otsubo teaches in which usefulness of the data product is assessed by determining if conclusions that could be drawn from the sensitive dataset or from a non-privacy protected data product release, can still be drawn from the data product release (paragraph 52-53, CPU 301 stores the information of the useful index determined at S404, in the main storage device 302. The CPU 301 reads and uses the information of the useful index from the main storage device 302; the useful index includes a difference between a feature amount extracted from the target data and the same feature amount extracted from the target data after replacement of the attribute values, for example; the useful index of this difference is an index indicating that, as the index decreases, the difference to the target data is small and that the usefulness of the target data after replacement of the attribute values is high; the feature amount extracted from the target data include an amount of statistics of an average value and the like of the attribute values for each of a plurality of groups to be set for a certain attribute).
The rationale to combine Dwork and Otsubo is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 3.

Regarding Claim 4:
Dwork in view of Otsubo teaches the method of Claim 3.  In addition, Otsubo teaches the method in which conclusions include any information or insight that can be extracted from the sensitive dataset or from a non-privacy protected data product release, such as: 
maximum values, correlated variables, difference of group means, and temporal patterns (paragraph 52-54, correlated variables, difference of group means (e.g. difference between average heights for each address)).  
The rationale to combine Dwork and Otsubo is the same as provided for claim 3 due to the overlapping subject matter between claims 3 and 4.

Regarding Claim 5:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Otsubo teaches in which privacy of the sensitive dataset is assessed by applying multiple different attacks to the data product release (paragraph 106-109, system obtains evaluation result by iterating multiple attacks of an application on the target data and determining if the evaluation result determines a threshold number of correctly guessed rows of the dataset).
The rationale to combine Dwork and Otsubo is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 5.

Regarding Claim 6:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Dwork teaches the method in which a distribution of noise values is added to the statistics in the data product release (paragraph 50, noise generation mechanism calculates noise value distribution to add to collective output).  

Regarding Claim 8:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Dwork teaches the method in which one or more privacy protection parameters, are automatically chosen, generated, determined or set (paragraph 54, noise distribution uses privacy parameter to modify noise distribution according to an amount of privacy that is ensured; privacy parameter is therefore “set” or “determined”), and in which the privacy protection parameters define a balance between maintaining privacy of the sensitive dataset and making the data product release useful (paragraph 7, distribution that includes a high likelihood of large noise values may lead to less useful output data; distribution that includes very low likelihood of large noise values may lead to less privacy; distribution should be calculated to provide an appropriate level of output utility and privacy based on the query that is performed and the desired privacy level; a particular query or dataset can be evaluated to determine the maximum difference in a collective output that can be produced by varying the data of an individual privacy principal; such maximum difference is referred to herein as the "diameter" of the query; appropriate distribution of noise values can then be calculated based on the diameter; privacy-enhancing parameter, referred to herein as "epsilon," can be used when calculating a noise distribution to achieve any desired level of privacy).  

Regarding Claim 9:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Dwork teaches the method in which the data product release is configured by the data holder that configures data product related parameters (paragraph 34, 39, for arbitrary query functions, magnitude of noise values added to collective outputs is tailored), and in which the data product related parameters include one or more of the following: 
range of37101107 1 6/18/204Electronically FiledDocket No. 373409.00004 sensitive data attributes; 
query parameters such as: 
query, query sensitivity, query type, query set size restriction (paragraph 34, 39, arbitrary query functions); 
outlier range outside of which values are suppressed or truncated; 
pre-processing transformation to be performed, such as rectangularisation or generalisation parameters; 
sensitive dataset schema; 
description of aggregate statistics required in the data product release; 
prioritisation of statistics in the data product release; 
data product description.  

Regarding Claim 11:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Dwork teaches the method in which the sensitive dataset is input by the data holder (paragraph 39-40, database 100 is configured to store data associated with a plurality of privacy principals 101, 102 and configured with a query mechanism 110 to run queries on said data to obtain a plurality of outputs 111; database 100 is a collection of data, typically describing the activities of one or more related organizations, people, or other entities referred to herein as privacy principals; a university database might contain information about entities, such as students, faculty, courses, and classrooms, and relationships between entities, such as student enrollment in courses, faculty teaching courses, and the use of rooms for courses).  

Regarding Claim 16:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Dwork teaches the method in which the data product release includes one or more of the following: 
aggregate statistics report, infographic or dashboard, or machine learning model (paragraph 18, collective output of count data representing aggregate statistics).  

Regarding Claim 17:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Otsubo teaches in which a privacy-utility tradeoff (PUT) of the data product release is automatically evaluated (paragraph 31, system performs anonymization by evaluating security vs. usefulness of anonymized dataset, i.e. “privacy-utility tradeoff).
The rationale to combine Dwork and Otsubo is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 17.

Regarding Claim 18:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Otsubo teaches in which a privacy-utility tradeoff (PUT) of the data product release is automatically evaluated (paragraph 31, system performs anonymization by evaluating security vs. usefulness of anonymized dataset, i.e. “privacy-utility tradeoff) and in which the data product release method generates a report or other information that describes the characteristics of the intended data product release that relate to the balance or trade-off between 
(i) maintaining privacy of the sensitive dataset, including whether attacks succeed and/or fail (paragraph 106-110, system obtains evaluation result by iterating multiple attacks of an application on the target data and determining if the evaluation result determines a threshold number of correctly guessed rows of the dataset), and 
(ii) making the data product release useful (paragraph 115, system replaces attribute values based on index of usefulness).  
The rationale to combine Dwork and Otsubo is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 18.

Regarding Claim 19:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Otsubo teaches in which a privacy-utility tradeoff (PUT) of the data product release is automatically evaluated and recommendations for improving that PUT are subsequently automatically generated (paragraph 106-111, system evaluates anonymization of target data by subjecting data to repeated attacks, and updating security parameters in the event that the security is insufficient to protect the privacy of the data).
The rationale to combine Dwork and Otsubo is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 19.

Regarding Claim 20:
Dwork in view of Otsubo teaches the method of Claim 19.  In addition, Otsubo teaches the method in which recommendations include modifying one or more of the following: dimensionality of one or more of the tables in the data product, frequency of the release of the data product, statistical generalisation to be performed (paragraph 31, 111, if security is still insufficient following evaluation, security parameters are updated; performing anonymization includes generating replacement pattern and applying to attribute values of objects), suppressing outliers, noise distribution values, or any data product related parameters (paragraph 31, 111, any data product related parameter (e.g. replacement pattern) is changed).  
The rationale to combine Dwork and Otsubo is the same as provided for claim 19 due to the overlapping subject matter between claims 19 and 20.

Regarding Claim 25:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Otsubo teaches in which one or more privacy protection parameters are applied and the the privacy protection system is configured to automatically apply multiple different attacks to the data product release and to automatically determine whether sensitive information from the sensitive dataset can be revealed by any attack (paragraph 106-110, system evaluates anonymization of target data by subjecting data to repeated attacks, and updating security parameters in the event that the security is insufficient to protect the privacy of the data; for the target data whose attribute value being replaced, the attacking application performs processing which estimates which of the objects each row corresponds to; then, the CPU 301 obtains the estimation result using the attacking application; the CPU 301 determines the evaluation result as success if the number of rows estimated by the attacking application to correspond to the correct object is less than the set threshold value; the CPU 301 also determines the evaluation result as fail if the number of rows estimated by the attacking application to correspond to the correct object is the set threshold value or more).
The rationale to combine Dwork and Otsubo is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 25.

Regarding Claim 27:
Dwork in view of Otsubo teaches the method of Claim 25.  In addition, Otsubo teaches the method in which the privacy protection system evaluates whether the multiple different attacks are likely to succeed (paragraph 106-110, CPU determines attack success or failure against guessing threshold).  
The rationale to combine Dwork and Otsubo is the same as provided for claim 25 due to the overlapping subject matter between claims 25 and 27.

Regarding Claim 28:
Dwork in view of Otsubo teaches the method of Claim 25.  In addition, Otsubo teaches the method in which each attack estimates if any sensitive variables from the sensitive dataset are at risk of being determined from the data product release (paragraph 106-110, for the target data whose attribute value being replaced, the attacking application performs processing which estimates which of the objects each row corresponds to; then, the CPU 301 obtains the estimation result using the attacking application; the CPU 301 determines the evaluation result as success if the number of rows estimated by the attacking application to correspond to the correct object is less than the set threshold value; the CPU 301 also determines the evaluation result as fail if the number of rows estimated by the attacking application to correspond to the correct object is the set threshold value or more).  
The rationale to combine Dwork and Otsubo is the same as provided for claim 25 due to the overlapping subject matter between claims 25 and 28.

Regarding Claim 29:
Dwork in view of Otsubo teaches the method of Claim 25.  In addition, Otsubo teaches the method in which each attack outputs the sensitive variables that are determined to be vulnerable with respect to the attack (paragraph 109, the CPU 301 receives an input of information indicating the evaluation result performed by the test user based on the user operation via the input device connected to the input I/F 304 to obtain the information indicating the evaluation result; the CPU 301 receives, for example, an input of the information indicating the estimation of how many rows of each row of the target data correspond to the correct object).  
The rationale to combine Dwork and Otsubo is the same as provided for claim 25 due to the overlapping subject matter between claims 25 and 29.

Regarding Claim 30:
Dwork in view of Otsubo teaches the method of Claim 25.  In addition, Otsubo teaches the method in which each attack outputs a guessed value for each sensitive variable determined vulnerable (paragraph 106-110, for the target data whose attribute value being replaced, the attacking application performs processing which estimates which of the objects each row corresponds to; then, the CPU 301 obtains the estimation result using the attacking application; the CPU 301 determines the evaluation result as success if the number of rows estimated by the attacking application to correspond to the correct object is less than the set threshold value; the CPU 301 also determines the evaluation result as fail if the number of rows estimated by the attacking application to correspond to the correct object is the set threshold value or more).  
The rationale to combine Dwork and Otsubo is the same as provided for claim 25 due to the overlapping subject matter between claims 25 and 30.

Regarding Claim 32:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Dwork teaches in which a privacy protection parameter is epsilon, and in which the privacy protection parameter epsilon is directly calculated from analysis characteristics to get the desired attack success (paragraph 63, query diameter determined by determining a maximum difference in a collective output from varying data associated with a first privacy principal while holding constant data associated with one or more second privacy principals; next, determine the distribution function that was used to generate a noise distribution 402; in the examples provided herein the distribution function has two variables: diameter (also referred to as maximum difference of a collective output) and epsilon, i.e. a privacy parameter corresponding to an amount of guaranteed privacy; if the distribution function and the diameter are known, epsilon can be calculated 403); and
Otsubo teaches in which the privacy protection system is configured to automatically apply multiple different attacks to the data product release, and in which the analysis characteristics are attack characteristics (paragraph 106-110, system evaluates anonymization of target data by subjecting data to repeated attacks, and updating security parameters in the event that the security is insufficient to protect the privacy of the data; for the target data whose attribute value being replaced, the attacking application performs processing which estimates which of the objects each row corresponds to; then, the CPU 301 obtains the estimation result using the attacking application; the CPU 301 determines the evaluation result as success if the number of rows estimated by the attacking application to correspond to the correct object is less than the set threshold value; the CPU 301 also determines the evaluation result as fail if the number of rows estimated by the attacking application to correspond to the correct object is the set threshold value or more).
The rationale to combine Dwork and Otsubo is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 32.

Regarding Claim 50:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Otsubo teaches in which one or more privacy protection parameters are applied and the privacy protection system is configured to automatically37101107 1 6/18/209Electronically FiledDocket No. 373409.00004 determine if conclusions that could be drawn from a non-privacy protected data product release can still be drawn from the privacy protected data product release (paragraph 52-53, CPU 301 stores the information of the useful index determined at S404, in the main storage device 302. The CPU 301 reads and uses the information of the useful index from the main storage device 302; the useful index includes a difference between a feature amount extracted from the target data and the same feature amount extracted from the target data after replacement of the attribute values, for example; the useful index of this difference is an index indicating that, as the index decreases, the difference to the target data is small and that the usefulness of the target data after replacement of the attribute values is high; the feature amount extracted from the target data include an amount of statistics of an average value and the like of the attribute values for each of a plurality of groups to be set for a certain attribute).  
The rationale to combine Dwork and Otsubo is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 50.

Regarding Claim 51:
Dwork in view of Otsubo teaches the method of Claim 50.  In addition, Otsubo teaches in which the method includes the step of encoding the conclusions into a program, in which the conclusions are one or more of the following: 
maximum value conclusions, correlated variable conclusions, difference of group means conclusions or temporal pattern conclusions (paragraph 52-54, correlated variables, difference of group means (e.g. difference between average heights for each address).  
  The rationale to combine Dwork and Otsubo is the same as provided for claim 50 due to the overlapping subject matter between claims 50 and 51.

Regarding Claim 56:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Otsubo teaches in which a user defined conclusion is input and the method automatically determines if the data product release preserves the user defined conclusion (paragraph 56-57, CPU301 determines a limitation in replacement of the attribute values; CPU 301 may also receive the input of the replacement limitation, based on the user operation via the input device connected to the input I/F 304).  
The rationale to combine Dwork and Otsubo is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 56.

Regarding Claim 57:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Otsubo teaches in which a suite or collection of different attacks that seeks to recover information about an individual from the data product release is automatically accessed and deployed (paragraph 106-110, system evaluates anonymization of target data by subjecting data to repeated attacks, and updating security parameters in the event that the security is insufficient to protect the privacy of the data; for the target data whose attribute value being replaced, the attacking application performs processing which estimates which of the objects each row corresponds to; then, the CPU 301 obtains the estimation result using the attacking application; the CPU 301 determines the evaluation result as success if the number of rows estimated by the attacking application to correspond to the correct object is less than the set threshold value; the CPU 301 also determines the evaluation result as fail if the number of rows estimated by the attacking application to correspond to the correct object is the set threshold value or more).
The rationale to combine Dwork and Otsubo is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 57.

Regarding Claim 89:
Dwork in view of Otsubo teaches the method of Claim 5.  In addition Otsubo teaches the method in which an optimisation attack is used that is based on creating a synthetic statistical release derived from an estimated vector, in which the estimated vector contains estimates of each individual variable value from the original dataset, and in which update rules are given for each statistic type in the release (paragraph 106-111, in the case where a test user performs a test which estimates which of the objects each row of the target data corresponds to, for the target data whose attribute values are replaced in the processing of S406 to S413, the CPU 301 may perform the following processing; that is, the CPU 301 receives an input of information indicating the evaluation result performed by the test user based on the user operation via the input device connected to the input I/F 304 to obtain the information indicating the evaluation result; the CPU 301 receives, for example, an input of the information indicating the estimation of how many rows of each row of the target data correspond to the correct object), and the estimated vector is iteratively updated based on an error between an observed statistical release from the original dataset and the synthetic statistical release calculated with the vector of estimates (paragraph 106-111, the CPU 301 determines whether or not the evaluation result obtained at S404 is success; if the CPU 301 determines that the evaluation result obtained at S404 is success, the CPU 301 ends the processing in FIG. 4; if the CPU 301 determines that the evaluation result obtained at S404 is not success, the process proceeds to the processing at S416; at S416, the CPU 301 updates the replacement limitation; for example, the CPU 301 updates the replacement limitation so as to further improve the security, because the security is still insufficient when the security evaluation is performed at S414; for example, the CPU 301 updates the replacement limitation as the following description if the original replacement limitation is a limitation indicating that the number of attribute values being not replaced among the attribute values of the attribute of the replacement target of the attribute values is set to be 50% or less of the entire attribute value).  
The rationale to combine Dwork and Otsubo is the same as provided for claim 5 due to the overlapping subject matter between claims 5 and 89.

Regarding Claim 105:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Otsubo teaches in which a privacy-utility trade-off (PUT) of the data product release is automatically evaluated and a rule is used to automatically recommend the privacy protection parameter, such as epsilon, based on the PUT (paragraph 31, information processing device 300 generates a replacement pattern of the attribute values of the attribute of the replacement target, judges whether or not a limitation for maintaining the security is satisfied for each generated replacement pattern, and obtains an index indicating the usefulness; then, the information processing device 300 selects an optimum replacement pattern based on the index indicating usefulness to be obtained as the replacement pattern satisfying the limitation, and performs replacement processing for the attribute values of the replacement target attribute between objects in accordance with the replacement pattern to be selected).
The rationale to combine Dwork and Otsubo is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 105.

Regarding Claim 110:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Otsubo teaches in which random noise is regenerated many times and the noisy statistics are then attacked each time, with the percentage of attacks that guess correctly representing the confidence in the attack (paragraph 106-111, CPU evaluates attribute replacement results against a set threshold value; the evaluation result fails if the test estimates the correct attributes above a threshold number of times; in the event of a failure, the CPU updates the replacement limitation; paragraph 26-27, attributes replaced randomly, i.e. “random noise”; Fig. 4, process repeats in the event of an evaluation failure).
The rationale to combine Dwork and Otsubo is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 110.

Regarding Claim 111:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Dwork teaches the method in which distribution of the noisy random variables is determined by randomised noise added to the statistics (paragraph 20, random noise added to collective outputs; paragraph 31, variables diameter and epsilon used to shape noise distribution); and
Otsubo teaches in which an attack on a sensitive variable is modelled as a linear combination of noisy random variables, in which the probability that the attack will be successful is then calculated, with attack success being a configurable definition (paragraph 106-111, CPU evaluates attribute replacement results against a set threshold value; the evaluation result fails if the test estimates the correct attributes above a threshold number of times; in the event of a failure, the CPU updates the replacement limitation; paragraph 26-27, attributes replaced randomly, i.e. “random noise”; Fig. 4, process repeats in the event of an evaluation failure).
The rationale to combine Dwork and Otsubo is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 111.

Regarding Claim 120:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Dwork teaches the method in which there is a single or multiple planned releases and the privacy protection system is configured to apply privacy parameters, such as noise, to the first data product release even when there are no data privacy vulnerabilities in that first data product release (paragraph 59-61, query is performed against data in database; query is evaluated to determine diameter; diameter is used to calculate appropriate noise distribution; noise value from calculated distribution added to collective output).  

Regarding Claim 121:
Dwork in view of Otsubo teaches the method of Claim 120.  In addition, Dwork teaches the method in which the privacy parameters applied to the first data product release take into account the multiple planned releases (paragraph 34, collection of query functions viewed as a single function).  

Regarding Claim 127:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Otsubo teaches in which the privacy protection system is configured to search for relationships between sensitive variables (paragraph 124-126, example of target data having the common attribute with each other and configured with a plurality of tables mutually associated based on this common attribute; in FIG. 11, the left table is master data, and the right table is relation data; the relation data in FIG. 11 correspond to information indicating a purchase history of each customer; the attacker is assumed to retain information of the purchase history of each object; in this case, at 402, the CPU 301 obtains, as assumptive information, information about a set of a date attribute and a product attribute; then, at S403, the CPU 301 determines, as the replacement attribute, a customer ID of the relation data including the attributes (the date and the product) included in the assumptive information).
The rationale to combine Dwork and Otsubo is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 127.

Regarding Claim 136:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Dwork teaches the method in which the privacy protection system is configured to protect the privacy of multiple non-nested entities (paragraph 17-27, hypothetical scenario involving querying and adding noise distribution to non-nested entities, i.e. principal eye color).  

Regarding Claim 145:
Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Dwork teaches the method in which the privacy protection system is configured to generalise non-sensitive variables in order to improve the privacy-utility trade-off of the data product release by producing fewer or less granular statistics (paragraph 59-61, noise distribution added to query, i.e. “generalize non-sensitive variables).  

Regarding Claim 148:
Dwork in view of Otsubo teaches a computer implemented system that implements the computer implemented methods defined in Claim 1 (paragraph 64, method carried out by computing devices, as per claim 1 (see above)).  

Regarding Claim 149:
Dwork in view of Otsubo teaches a data product that has been generated using the computer implemented methods defined in Claim 1 (paragraph 61, collective output from a query, as per claim 1 (see above)).  

Regarding Claim 151:
	Dwork in view of Otsubo teaches the method of Claim 1.  In addition, Otsubo teaches in which the method includes the step of determining a distribution of noise values to be added to the statistics by applying the multiple different attacks to the data product release (paragraph 106-111, CPU evaluates attribute replacement results against a set threshold value; the evaluation result fails if the test estimates the correct attributes above a threshold number of times; in the event of a failure, the CPU updates the replacement limitation; paragraph 26-27, attribute values replaced randomly, i.e. “random noise”; Fig. 4, process repeats in the event of an evaluation failure; paragraph 58, replacement limitations include distance between target data before and after replacement of attribute values, etc.).
The rationale to combine Dwork and Otsubo is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 151.

Regarding Claim 152:
	Dwork in view of Otsubo teaches the method of Claim 151.  In addition, Otsubo teaches in which the distribution of noise values is varied until a user-configured percentage of the multiple different attacks are defeated (paragraph 106-111, CPU evaluates attribute replacement results against a set threshold value; the evaluation result fails if the test estimates the correct attributes above a threshold number of times; in the event of a failure, the CPU updates the replacement limitation; paragraph 26-27, attribute values replaced randomly, i.e. “random noise”; Fig. 4, process repeats in the event of an evaluation failure; paragraph 58, replacement limitations include distance between target data before and after replacement of attribute values, etc.; paragraph 107, CPU 301 determines the evaluation result as success if the number of rows estimated by the attacking application to correspond to the correct object is less than the set threshold value; the CPU 301 also determines the evaluation result as fail if the number of rows estimated by the attacking application to correspond to the correct object is the set threshold value or more; paragraph 48, CPU receives designation of replacement attribute based on user operation; paragraph 111, CPU updates replacement limitation; replacement limitation indicates percentage of attribute values not being replaced; replacement limitation determines percentage of attacks which succeed/fail).
The rationale to combine Dwork and Otsubo is the same as provided for claim 151 due to the overlapping subject matter between claims 151 and 152.

Claims 7, 118-119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Otsubo, and further in view of Benaloh et al (PGPUB 2019/0147188).

Regarding Claim 7:
Dwork in view of Otsubo teaches the method of Claim 6.
Neither Dwork nor Otsubo explicitly teaches the method in which the distribution of noise is a Gaussian noise distribution or a Laplace noise distribution (Benaloh 44).  
However, Benaloh teaches the concept of a method in which a distribution of noise is a Gaussian noise distribution or a Laplace noise distribution (paragraph 44, one way to perturb aggregate is to add statistical noise; differential privacy code can add random noise, e.g. Laplacian or Gaussian noise, to statistical result).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the Gaussian/Laplacian noise teachings of Benaloh to the privacy protection of a dataset teachings of Dwork in view of Otsubo, with the benefit of incorporating known methods of adding noise to a dataset which protects the privacy of users, but still provides useful information (Benaloh, paragraph 44).

Regarding Claim 118:
Dwork in view of Otsubo teaches the method of Claim 1.
Neither Dwork nor Otsubo explicitly teaches the method in which there are multiple planned releases and the privacy protection system is configured to ensure that privacy is preserved to a sufficient level across all of the planned releases, taking into account increasing attack strength over future releases.  
However, Benaloh teaches the concept of a method in which there are multiple planned releases and a privacy protection system is configured to ensure that privacy is preserved to a sufficient level across all of the planned releases, taking into account increasing attack strength over future releases (paragraph 57-58, entity issues series of queries over data; by performing targeted queries in a specific order, such an entity might be able to learn the telemetry inputs of one or more users; differential privacy code establishes privacy budget before performing additional queries for entity).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple planned release teachings of Benaloh to the privacy protection of a dataset teachings of Dwork in view of Otsubo, in order to take into consideration that an attacker can use multiple sequential queries to gradually expose more and more user data, and circumvent possible attacks by implementing a privacy budget that limits future data exposure based on current data exposure, thereby improving overall privacy.

Regarding Claim 119:
Dwork in view of Otsubo and Benaloh teaches the method of Claim 118.  In addition, Benaloh teaches in which the method takes into account one or more of the following: 
(a) queries that are likely to be received repeatedly (paragraph 57-58, multiple targeted queries of an entity), 
(b) frequency of the planned releases, 
(c) the likely duration of each individual within the sensitive dataset. 
The rationale to combine Dwork and Benaloh is the same as provided for claim 118 due to the overlapping subject matter between claims 118 and 119.

Claims 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Otsubo, and further in view of Barraclough et al (PGPUB 2018/0349638).

Regarding Claim 12:
Dwork in view of Otsubo teaches the method of Claim 1.
Neither Dwork nor Otsubo explicitly teaches the method in which a graphical user interface for the data-holder is implemented as a software application.  
However, Barraclough teaches the concept of a method in which a graphical user interface for a data-holder is implemented as a software application (paragraph 36, 115-116, system for differentially privatizing user data comprising application which can display multiple tabs).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the GUI teachings of Barraclough with the privacy protection of a dataset teachings of Dwork in view of Otsubo.  It is well-known in the art that to implement an interactive program, some means of presenting information to the user must be incorporated; therefore, a person of ordinary skill in the art would be motivated to incorporate a software application which implements an appropriate user interface for allowing a user to input data and view results, thereby rendering the invention usable. 

Regarding Claim 14:
Dwork in view of Otsubo teaches the method of Claim 1.
Neither Dwork nor Otsubo explicitly teaches the method in which the data product release is in the form of an API or in the form of a synthetic microdata file.  
However, Barraclough teaches the concept of a method in which the data product release is in the form of an API or in the form of a synthetic microdata file (paragraph 36, 115-116, system for differentially privatizing user data comprising client device including differential privacy engine that includes differential privacy framework or application programming interface (API))
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the API teachings of Barraclough with the privacy protection of a dataset teachings of Dwork in view of Otsubo.  It is well-known in the art that computer software functions interoperably through the use of APIs which allow a program to receive input through the API from another application and provide output through the API to a receiving application; therefore, a person of ordinary skill in the art would implement an API to allow the data release application to provide output to the user or system which required or requested it, thereby rendering the invention usable. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Otsubo, and further in view of Hebert et al (PGPUB 2018/0004978).

Regarding Claim 21:
Dwork in view of Otsubo teaches the method of Claim 1.
Neither Dwork nor Otsubo explicitly teaches in which the method includes the steps of generating multiple, refreshed or updated versions of the data product release and displaying how the privacy-utility tradeoff changes for each refreshed or updated version of the data product release.  
However, Hebert teaches the concept in which a method includes the steps of generating multiple, refreshed or updated versions of a data product release and displaying how the privacy-utility tradeoff changes for each refreshed or updated version of the data product release (paragraph 86-87, anonymization data process; a utility rate function and a risk rate function may be defined and graphically represented on one and the same plot area to give the data analyst and the data owner a global overview of the utility-risk characteristics of both anonymization techniques available one may decide the best combination and selection according to their priorities).  
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple updated release teachings of Hebert with the privacy protection of a dataset teachings of Dwork in view of Otsubo, in order to provide a user the means to determine how changes to the privacy parameters affect usability of the output, thereby allowing the user to determine the optimal point at which maximum privacy can be preserved without sacrificing the utility of the release, and vice-versa.
  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Otsubo, and further in view of Dang et al (US 11,157,520).

Regarding Claim 24:
Dwork in view of Otsubo teaches the method of Claim 1.
Neither Dwork nor Otsubo explicitly teaches in which the privacy protection system is configured to automatically generate a comparison of sampling errors relating to the inherent uncertainty in the statistics of the data product release prior to being perturbed and the noise added to the statistics to provide privacy protection.  
However, Dang teaches the concept in which a privacy protection system is configured to automatically generate a comparison of sampling errors relating to an inherent uncertainty in the statistics of the data product release prior to being perturbed and a noise added to the statistics to provide privacy protection (abstract, a dataset's uniqueness level may be calculated by analyzing a dataset to determine a uniqueness level; in cases where the uniqueness level may be too low for a particular purpose, meaning when the dataset may not provide enough anonymity, the dataset may be adjusted by recomputing the dataset with different resolutions of spatial data, temporal data, content data, and relationship data; by adjusting the resolution or accuracy of the data elements, the uniqueness level may thereby be adjusted; an error calculation may be determined by comparing the adjusted dataset to the original data, and the error value may represent the consistency of the data to the original data).  
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the error determination teachings of Dang with the privacy protection of a dataset teachings of Dwork in view of Otsubo, in order to evaluate the error value between the adjusted and unadjusted database, and use that value to determine whether the error had reached a level which renders the data release unusable, thereby preventing release delays from releasing an unusable product.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Otsubo, and further in view of Fawaz et al (PGPUB 2015/0235051).

Regarding Claim 33:
Dwork in view of Otsubo teaches the method of Claim 32.
Neither Dwork nor Otsubo explicitly teaches the method in which attack characteristics include a probability density function.  
However, Fawaz teaches the concept of a method in which attack characteristics include a probability density function (paragraph 80, first, an input data set Y is characterized with respect to a set of hidden features S 310; this includes determining the joint probability density function or probability distribution function of Y and the hidden S features 312; next, the privacy threat is modeled as a minimization of an inference cost gain on the hidden features S upon observing the released data U 330; the minimization is constrained by the addition of utility constraints in order to introduce a privacy/accuracy trade-off 340; the threat model can then be represented with a metric related to a self-information cost function 350; by optimizing the metric subject to a distortion constraint, an optimal mapping is obtained 360; this may include transforming the threat model into a convex optimization 362 and solving the convex optimization 364; the step of solving the convex optimization can be performed with interior-point methods 3644 or convex solver methods 3642; the output of the convex optimization is the privacy preserving mapping, which is a probability density or distribution function; the final step consists in obtaining a mapped output U; this includes possibly sampling the probability density function or probability distribution function on U).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the probability density function teachings of Fawaz with the privacy protection of a dataset teachings of Dwork in view of Otsubo, in order to evaluate the resistance of a data set to a variety of types of attack, allowing a user or system to configure the privacy parameters specifically to minimize the effectiveness of specific attacks without adding privacy-increasing noise generally, thereby providing the minimum sacrifice of potential database usefulness for the sake of defending against a particular attack.
  
Claims 40-41, 128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Otsubo, and further in view of Mohassel et al (PGPUB 2020/0242466).

Regarding Claim 40:
Dwork in view of Otsubo teaches the method of Claim 1.
Neither Dwork nor Otsubo explicitly teaches in which the method comprises the steps of encoding statistics that are a linear function of values in the dataset, such as sums and counts, using a system of linear equations.  
	However, Mohassel teaches the concept in which a method comprises the steps of encoding statistics that are a linear function of values in the dataset, such as sums and counts, using a system of linear equations (abstract, privacy preserving machine-learning training; paragraph 4-5, once model 130 has been trained, it can be used to predict the output for a new request 140 that includes new inputs; model 130 is shown providing a predicted output 150 based on new request 140; machine learning is widely used in practice to produce predictive models for applications such as image processing, speech, and text recognition; these models are more accurate when trained on a large amount of data collected from different sources; however, the massive data collection raises privacy concerns; paragraph 72-74, given n training data samples each containing d features, regression is a statistical process to learn a function g; the function g is assumed to be linear).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the encoding of linear functions teachings of Mohassel with the privacy protection of a dataset teachings of Dwork in view of Otsubo.  It is well-known in the machine-learning arts to represent data and models as linear regressions, in order to distill information into a representation which allows conclusions to be drawn in a computationally efficient manner.  Therefore, a person of ordinary skill in the art would be motivated to use well-known statistical techniques over a body of data to arrive at predictable results, allowing conclusions to be drawn in a useful manner.

Regarding Claim 41:
Dwork in view of Otsubo and Mohassel teaches the method of Claim 40.  In addition, Mohassel teaches in which the method comprises the steps of: 
(i) receiving a linear query specification (paragraph 4, once model 130 has been trained, it can be used to predict the output for a new request 140 that includes new inputs; model 130 is shown providing a predicted output 150 based on new request 140.); 
(ii) aggregating the data in the sensitive dataset based on the query specification (paragraph 72-74, n training data samples each containing d features); and
(iii) encoding the aggregated data with a set of linear equations (paragraph 72-74, given n training data samples each containing d features, regression is a statistical process to learn a function g; the function g is assumed to be linear).  
The rationale to combine Dwork and Mohassel is the same as provided for claim 48 due to the overlapping subject matter between claims 40 and 41.

Regarding Claim 128:
Dwork in view of Otsubo teaches the method of Claim 127.
Neither Dwork nor Otsubo explicitly teaches the method in which if linear relationships are found, new equations expressing these relationships are added to the system of equations.  
However, Mohassel teaches the concept of a method in which if linear relationships are found, new equations expressing these relationships are added to the system of equations (abstract, privacy preserving machine-learning training; paragraph 4-5, once model 130 has been trained, it can be used to predict the output for a new request 140 that includes new inputs; model 130 is shown providing a predicted output 150 based on new request 140; machine learning is widely used in practice to produce predictive models for applications such as image processing, speech, and text recognition; these models are more accurate when trained on a large amount of data collected from different sources; however, the massive data collection raises privacy concerns; paragraph 72-74, given n training data samples each containing d features, regression is a statistical process to learn a function g; the function g is assumed to be linear).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the encoding of linear functions teachings of Mohassel with the privacy protection of a dataset teachings of Dwork.  It is well-known in the machine-learning arts to represent data and models as linear regressions, in order to distill information into a representation which allows conclusions to be drawn in a computationally efficient manner.  Therefore, a person of ordinary skill in the art would be motivated to use well-known statistical techniques over a body of data to arrive at predictable results, allowing conclusions to be drawn in a useful manner.

Claims 48-49, 137 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Otsubo, and further in view of Shen et al (US 10,325,114).
  
Regarding Claim 48:
Dwork in view of Otsubo teaches the method of Claim 1.
Neither Dwork nor Otsubo explicitly teaches the method in which one or more privacy protection parameters are automatically generated, together with distortion metrics describing the noise addition associated with the privacy protection parameter.  
However, Shen teaches the concept of a method in which one or more privacy protection parameters, are automatically generated, together with distortion metrics describing a noise addition associated with the privacy protection parameter (col 13 line 65-col 14 line 23, privacy notion determination step 644 is for determining the privacy notion 554 of FIG. 5 associated with the information release setting 334; the privacy notion 554 is the mechanism or model applied to the raw user information 210 for generating the perturbed user information 218 of FIG. 2; for example, the first control unit 412 can determine the privacy notion 554 as differential privacy based method, information gain based method, or mutual information based method; information utility notion determination step 646 is for determining the information utility notion 556 of FIG. 5 based on the user input or system default and factors associated with the raw user information 210 as indicated by the information utility setting 222; the information utility notion 556 can be constraints on generation of the perturbed user information 218 for the purpose of setting the range of accuracy for analysis of the perturbed user information 218 relative to the raw user information 210; for example, the information utility notion 556 can include methods based on collaborative filtering, root mean square error, mean absolute error, or top-k recommendation; as an example, the first control unit 412 can determine the information utility notion 556 based on analysis of factors associated with the raw user information 210, such as metadata and histograms; determination of the information utility notion 556 can be optional).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the distortion metric teachings of Shen with the privacy protection of a dataset teachings of Dwork in view of Otsubo, in order to more accurately determine the information utility of a data release, thereby preventing the release of a data product which would not be used to draw conclusions.

Regarding Claim 49:
Dwork in view of Otsubo and Shen teaches the method of Claim 48.  In addition, Shen teaches the method in which distortion metrics include root mean squared error, mean average error or percentiles of the noise value distribution (col 13 line 65-col 14 line 23, the information utility notion 556 can include methods based on collaborative filtering, root mean square error, mean absolute error, or top-k recommendation).  
The rationale to combine Dwork and Shen is the same as provided for claim 48 due to the overlapping subject matter between claims 48 and 49.

Regarding Claim 137:
Dwork in view of Otsubo teaches the method of Claim 1.
Neither Dwork nor Otsubo explicitly teaches the method in which the privacy protection system determines the noise level required to protect each entity independently, and then takes the maximum of these noise levels.  
However, Shen teaches the concept of a method in which a privacy protection system determines a noise level required to protect each entity independently, and then takes the maximum of these noise levels (col 2 line 50-59, perturbed user information has been generated to be maximally different from the raw user information but preserve sufficient correlation to provide accurate recommendations and analysis based on the privacy release policy, which eliminates the need for additional security or protective measures, such as encryption; col 17 line 1-10, col 18 line 52-62, col 19 line 24-33, perturbed user information generated based on values that provide maximum distance from raw user information but preserve sufficient correlation to provide accurate recommendations and analysis based on privacy release policy).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the maximum noise level teachings of Shen with the privacy protection of a dataset teachings of Dwork in view of Otsubo, in order to determine the most vulnerable element of a data set, and adjust the overall level of protection to take that element into consideration, thereby ensuring that every element was fully protected, by extension.

Claims 62, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Otsubo, and further in view of Dwork et al (Exposed! A Survey of Attacks on Private Data, December 2016), hereinafter Dwork 2.

Regarding Claim 62:
Dwork in view of Otsubo teaches the method of Claim 1. 
Neither Dwork nor Otsubo explicitly teaches the method in which an attack on aggregate statistics is performed using a pseudoinverse-based approach.  
However, Dwork 2 teaches the concept of a method in which an attack on aggregate statistics is performed using a pseudoinverse-based approach (page 12.8-12.9 section 2.4, understanding linear reconstruction attacks boils down to understanding the geometric properties of the query matrix; B-reconstruction is possible using the pseudoinverse of B).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the pseudoinverse-based analysis teachings of Dwork 2 with the privacy protection of a dataset teachings of Dwork in view of Otsubo, in order to evaluate the resistance of a data set to a variety of types of attack, allowing a user or system to configure the privacy parameters specifically to minimize the effectiveness of specific attacks without adding privacy-increasing noise generally, thereby providing the minimum sacrifice of potential database usefulness for the sake of defending against a particular attack.
  
Regarding Claim 70:
Dwork in view of Otsubo teaches the method of Claim 1.
Neither Dwork nor Otsubo explicitly teaches the method in which count tables are expressed as linear equations and an attack on the count tables is achieved by using a pseudo-inverse based attack.  
	However, Dwork 2 teaches the concept of a method in which count tables are expressed as linear equations and an attack on the count tables is achieved by using a pseudo-inverse based attack (page 12.8-12.9 section 2.4, understanding linear reconstruction attacks boils down to understanding the geometric properties of the query matrix; B-reconstruction is possible using the pseudoinverse of B; page 12.3 section 1.1, datasets are collections of rows, and mechanisms provide approximate answers to linear queries over the dataset; page 12.6 section 2.1, exact statistics are linear functions).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the pseudoinverse-based analysis teachings of Dwork 2 with the privacy protection of a dataset teachings of Dwork in view of Otsubo, in order to evaluate the resistance of a data set to a variety of types of attack, allowing a user or system to configure the privacy parameters specifically to minimize the effectiveness of specific attacks without adding privacy-increasing noise generally, thereby providing the minimum sacrifice of potential database usefulness for the sake of defending against a particular attack.

Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Otsubo, and further in view of Liu et al (Random Projection-Based Multiplicative Data Perturbation for Privacy Preserving Distributed Data Mining, January 2006).

Regarding Claim 67:
Dwork in view of Otsubo teaches the method of Claim 1.
Neither Dwork nor Otsubo explicitly teaches the method in which a differencing attack with the least variance is automatically identified using rank revealing QR factorization.  
However, Liu teaches the concept of a method in which a differencing attack with the least variance is automatically identified using rank revealing QR factorization (page 101 section 6-6.1, in this section, we shall give a more rigorous analysis on how much privacy our perturbation technique can preserve when the adversary has different kinds of prior knowledge of the data and when the basic assumptions of this technique are not satisfied; model can be viewed as set of underdetermined systems of linear equations; in practice, the system can be analyzed by QR factorization).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the QR factorization analysis teachings of Liu with the privacy protection of a dataset teachings of Dwork in view of Otsubo, in order to evaluate the resistance of a data set to a variety of types of attack, allowing a user or system to configure the privacy parameters specifically to minimize the effectiveness of specific attacks without adding privacy-increasing noise generally, thereby providing the minimum sacrifice of potential database usefulness for the sake of defending against a particular attack.

Claims 90, 141 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Otsubo, and further in view of Eide et al (PGPUB 2017/0329873).

Regarding Claim 90:
Dwork in view of Otsubo teaches the method of Claim 1.
Neither Dwork nor Otsubo explicitly teaches the method in which an optimisation attack is used, and in which a combination of attacks is used and the optimiser's starting state is initialised to include known variables from other attacks.  
However, Eide teaches the concept of a method in which an optimization attack is used, and in which a combination of attacks is used and the optimiser’s starting state is initialized to include known variables from other attacks (paragraph 11, module identifies attack components in queries that can influence the rows in the tables; instructions configured to adapt a controller that includes at least one processor and a memory device to: receive a query; identify attack components in the query; and request rows and columns from a data store appropriate for testing the attack components).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the optimization attack teachings of Eide with the privacy protection of a dataset teachings of Dwork in view of Otsubo, in order to evaluate the resistance of a data set to a variety of types of attack, and combine the results of said evaluation, thereby ensuring that the data set could be secured against the most severe attack known to the system.
  
Regarding Claim 141:
Dwork in view of Otsubo teaches the method of Claim 1.
Neither Dwork nor Otsubo explicitly teaches the method in which the privacy protection system is configured to use a differencing attack scanner to reveal variables from the sensitive dataset that are likely to be vulnerable to a differencing attack.  
However, Eide teaches the concept of a method in which a privacy protection system is configured to use a differencing attack scanner to reveal variables from a sensitive dataset that are likely to be vulnerable of a differencing attack (paragraph 64-67, cloak examines queries to identify attack components, such as set of variable comparisons over elements of data where individual equalities alone does not constitute an attack component; paragraph 56, difference attack).  
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the differencing attack analysis teachings of Eide with the privacy protection of a dataset teachings of Dwork in view of Otsubo, in order to evaluate the resistance of a data set to a variety of types of attack, allowing a user or system to configure the privacy parameters specifically to minimize the effectiveness of specific attacks without adding privacy-increasing noise generally, thereby providing the minimum sacrifice of potential database usefulness for the sake of defending against a particular attack.

Claim 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Otsubo, and further in view of Chow et al (PGPUB 2011/0107205).

Regarding Claim 98:
Dwork in view of Otsubo teaches the method of Claim 1.
Neither Dwork nor Otsubo explicitly teaches in which a privacy-utility tradeoff (PUT) of the data product release is automatically evaluated and displayed to an end-user to enable the end-user to control their levels of privacy and utility.  
However, Chow teaches the concept in which a privacy-utility tradeoff (PUT) of a data product release is automatically evaluated and displayed to an end-user to enable the end-user to control their levels of privacy and utility (paragraph 7, 30, method of interaction allowing user to follow gradient in space of sanitized terms toward point in the space with best tradeoff between privacy and risk; the system indicates via a user interface an information utility and privacy loss or gain for the modified version of data, where the information utility reflects the extent to which the modified version has changed and the privacy loss or gain reflects the extent to which the modified version is reduced in sensitivity).  
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the privacy-utility tradeoff display teachings of Chow with the privacy protection of a dataset teachings of Dwork in view of Otsubo, in order to provide a means for a user to control the necessary levels of privacy vs. utility required for a data release, thereby avoiding private data exposure or releasing a useless data set under the parameters required by the end user.

Claims 99-101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Otsubo and Chow, and further in view of Curcio et al (PGPUB 2017/0169253).

Regarding Claim 99:
Dwork in view of Otsubo and Chow teaches the method of Claim 98.  In addition, Dwork teaches in which the method includes the step of determining the highest epsilon that stops all the attacks (paragraph 36-37, epsilon determines amount of privacy that is ensured; epsilon of zero corresponds to zero privacy loss).  
Neither Dwork nor Otsubo nor Chow explicitly teaches displaying to the data holder the epsilon.
However, Curcio teaches the concept of displaying to a data holder an epsilon (abstract, privacy-aware query management system; paragraph 30, query interface includes graphical user interface that displays information such as names and fields of dataset and associated privacy parameters; paragraph 39, privacy parameters include epsilon value that represents amount of noise added to output).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the displaying of epsilon teachings of Curcio with the privacy protection of a dataset teachings of Dwork in view of Otsubo and Chow, in order to display relevant privacy parameters to an end user, thus allowing the end user to adjust the parameters of the added noise using epsilon to create a result which produces the level of noise-based privacy required by said end-user.

Regarding Claim 100:
Dwork in view of Otsubo and Chow teaches the method of Claim 98.  In addition, Dwork teaches in which a privacy protection parameter is epsilon, and in which the method includes the step of determining the lowest epsilon that preserves a set of user-configured conclusions or a user-configured percentage of statistics within a user-configured threshold (paragraph 31-36, magnitude of noise values added are tailored to query functions; epsilon is chosen to ensure required degree of privacy without rendering database useless).  
Neither Dwork nor Otsubo nor Chow explicitly teaches displaying to the data controller the epsilon.
However, Curcio teaches the concept of displaying to a data controller an epsilon (abstract, privacy-aware query management system; paragraph 30, query interface includes graphical user interface that displays information such as names and fields of dataset and associated privacy parameters; paragraph 39, privacy parameters include epsilon value that represents amount of noise added to output).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the displaying of epsilon teachings of Curcio with the privacy protection of a dataset teachings of Dwork in view of Otsubo and Chow, in order to display relevant privacy parameters to an end user, thus allowing the end user to adjust the parameters of the added noise using epsilon to create a result which produces the level of noise-based privacy required by said end-user.

Regarding Claim 101:
Dwork in view of Otsubo and Chow teaches the method of Claim 98.
Neither Dwork nor Otsubo nor Chow explicitly teaches the method in which one or more of the following parameters of the data product release are displayed as a function of epsilon: 
privacy impact, utility impact, sensitive variables at risk of being reconstructed, the one or more attacks that are likely to succeed.  
However, Curcio teaches a method in which one or more of the following parameters of a data product release are displayed as a function of epsilon: 
privacy impact, utility impact, sensitive variables at risk of being reconstructed, one or more attacks that are likely to succeed (abstract, privacy-aware query management system; paragraph 30, query interface includes graphical user interface that displays information such as names and fields of dataset and associated privacy parameters; paragraph 39, privacy parameters include epsilon value that represents amount of noise added to output and privacy budget; paragraph 49, privacy budget calculated using join cost (i.e. privacy impact) calculated using epsilon).  
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the displaying of privacy parameter teachings of Curcio with the privacy protection of a dataset teachings of Dwork in view of Otsubo and Chow, in order to display relevant privacy parameters to an end user, thus allowing the end user to adjust the parameters of the added noise using epsilon to create a result which produces the level of noise-based privacy required by said end-user.
   
Claim 129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Otsubo, and further in view of Sainani et al (PGPUB 2017/0220938).

Regarding Claim 129:
Dwork in view of Otsubo teaches the method of Claim 1.
Neither Dwork nor Otsubo explicitly teaches the method in which the privacy protection system is configured to rectangularize longitudinal or time-series datasets by converting the longitudinal or time-series dataset into a single table, and in which the single table includes one row for each sensitive variable that requires privacy.  
However, Sainani teaches the concept of a method in which a privacy protection system is configured to rectangularize longitudinal or time-series datasets by converting the longitudinal or time-series dataset into a single table, and in which the single table includes one row for each sensitive variable that requires privacy (paragraph 255, data stored in data store converted to time series data using timechart command which generates table of summary statistics; paragraph 244, data parsed to identify sensitive data).  
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the converting a data set to a table teachings of Sainani with the privacy protection of a dataset teachings of Dwork in view of Otsubo.  It is well-known in the art to present data through use of tables.  Therefore, a person of ordinary skill in the art would be motivated to create a table of data, thereby providing the advantage of presenting data in a logical, well-understood format which makes the data easier to work with.

Claim 131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Otsubo and Sainani, and further in view of Moncrieff (PGPUB 2016/0140190)).

Regarding Claim 131:
Dwork in view of Otsubo and Sainani teaches the method of Claim 129.
Neither Dwork nor Otsubo nor Sainani explicitly teaches the method in which SQL rules are used to automatically transform a SQL-like query on transactional data into a SQL-like query on the rectangular data such that query results are equivalent.  
However, Moncrieff teaches a method in which SQL rules are used to automatically transform a SQL-like query on transactional data into a SQL-like query on rectangular data such that query results are equivalent (paragraph 91, SQL query; the one or more processing devices process the retrieved data to generate results data compliant with one or more criteria, such as privacy criteria; the manner in which this is performed will vary depending on the preferred implementation, but typically involves creating consolidated merged data, and then analysing this to ensure the criteria are satisfied; in the event that this is not the case, additional action can be performed, such as filtering the data and/or creating a modified query; paragraph 98, modifying the query to obtain alternative retrieved data from the dataset).  
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the modifying an SQL query teachings of Moncrieff with the privacy protection of a dataset teachings of Dwork in view of Otsubo and Sainani, in order to provide a means of automatically modifying an incoming query to satisfy essential criteria, thereby preventing unnecessary errors or accidental exposures of information, without requiring user intervention.

Claim 132 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Otsubo, and further in view of Poulin (PGPUB 2008/0154821).

Regarding Claim 132:
Dwork in view of Otsubo teaches the method of Claim 1.
Neither Dwork nor Otsubo explicitly teaches the method in which the privacy protection system is configured to ask a user what a theoretical biggest possible range of the values of sensitive variables could be.  
However, Poulin teaches a method in which a privacy protection system is configured to ask a user what a theoretical biggest possible range of the values of sensitive variables could be (paragraph 56, system prompts user to select model type, target variable specification, and discrete states of predictive ranges for private data).  
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the querying a user teachings of Poulin with the privacy protection of a dataset teachings of Dwork in view of Otsubo, in order to preserve user control in the event additional parameters could not be determined or were otherwise unavailable, thereby preventing errors or relying on incorrect data ranges.

Claim 134-135 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Otsubo, and further in view of Curcio.

Regarding Claim 134:
Dwork in view of Otsubo teaches the method of Claim 1.
Neither Dwork nor Otsubo explicitly teaches in which the privacy protection system is configured to 
(a) automatically detect nested entities, in which one or more entities are nested in an outermost entity, and 
(b) to protect the privacy of the outermost.  
However, Curcio teaches the concept in which a privacy protection system is configured to 
(a) automatically detect nested entities, in which one or more entities are nested in an outermost entity, and 
(b) to protect the privacy of the outermost (paragraph 31, set of query blocks that are nested or interrelated to each other; query planner rearranges these blocks to generate query plan; paragraph 32, query planner generates query plan that optimizes order of operations under the constraints of privacy parameters).  
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the nested query detection teachings of Curcio with the privacy protection of a dataset teachings of Dwork in view of Otsubo, in order to identify relationships between sets of blocks, and consider the entire set of nested entities prior to determining relevant parameters, thereby assuring that every entity of the nested entities as a whole conformed to the constraints of the relevant privacy parameters.

Regarding Claim 135:
Dwork in view of Otsubo and Curcio teaches the method of Claim 134.  In addition, Curcio teaches the method in which protecting the privacy of the outermost also protects the privacy of the nested entities (paragraph 31, set of query blocks that are nested or interrelated to each other; query planner rearranges these blocks to generate query plan; paragraph 32, query planner generates query plan that optimizes order of operations under the constraints of privacy parameters).  
The rationale to combine Dwork and Curcio is the same as provided for claim 134 due to the overlapping subject matter between claims 134 and 135.

Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive.

Regarding the claim objections:
	Applicant’s amendments have overcome the prior claim objections.  Therefore, the objections are withdrawn.

Regarding the rejection of claims under 35 USC 101:
	Applicant’s amendments have overcome the prior 35 USC 101 rejection.  Therefore, the rejection is withdrawn.

Regarding the rejection of claims under 35 USC 112:
	While applicant’s amendments have overcome certain of the prior 35 USC 112 rejections, not all of the rejections have been addressed.  Therefore, the rejections which are overcome have been withdrawn, and the remainder of the 35 USC 112(b) rejections are maintained, above.

Regarding the rejection of claims under 35 USC 102:
	Applicant’s arguments, page 24: Hence Dwork may run queries to obtain a plurality of outputs where each output is calculated based on a query. Although Dwork provides a system that enables queries, Dwork still fails to disclose at least a "data product release method," in which "the data product release is a bounded or fixed set of statistics that is predefined by a data holder" as provided by amended Claim 1. 
As the Examiner points out, Dwork also fails to disclose at least the limitation that "the method includes the step of determining one or more privacy protection parameters by applying multiple different attacks to the data product release" as provided by amended Claim 1. 
It follows that amended Claim 1 is novel over Dwork.	

	Examiner’s response: The claims define a “data product release” as a “bounded or fixed set of statistics that is predetermined by a data holder”.  The results of a query of a statistical database, thereby providing a subset of the statistics of the database can be seen as a “bounded or fixed set of statistics”; further, the statistics are predetermined by the query which obtained them, and the user who initiated the query and received the results now holds the data, i.e. “data holder”.  As Dwork teaches running a query and receiving results, Dwork therefore teaches a “data product release” as defined by the claim, as per paragraphs 7 and 39 of Dwork.
	Dwork was not recited as teaching “the step of determining one or more privacy protection parameters by applying multiple different attacks to the data product release”.  As Otsubo was recited as teaching the similar subject matter of claims 5 and 6, this subject matter will be addressed below.

Regarding the rejection of claims under 35 USC 103:
	Applicant’s arguments, page 25-26: Hence Otsubo relates to an anonymization method for data in which attribute values of the attribute for the replacement target are replaced at random. However, Otsubo fails to disclose a product release method in which the "data product release is a bounded or fixed set of statistics that is predefined by a data holder" as provided by amended Claim 1. In addition, although Otsubo mentions preserving the usefulness of a target data after anonymisation, Otsubo fails to disclose that "privacy protection parameters[[,]] are configurable as part of the data product release method to alter the balance between maintaining privacy of the sensitive dataset and making the data product release useful" as provided by amended Claim 1.

	Examiner’s response: As noted above, Dwork already teaches wherein the "data product release is a bounded or fixed set of statistics that is predefined by a data holder", and further that "privacy protection parameters are configurable as part of the data product release method to alter the balance between maintaining privacy of the sensitive dataset and making the data product release useful".  It is not necessary for Otsubo to teach these features also.  Applicant’s above arguments are therefore moot.

	Applicant’s arguments, page 26: Otsubo therefore discloses using "an attacking application" as a security test. However, Otsubo only uses the attacking application as a final stage of verification of the anonymised data and Otsubo fails to suggest or teach a method in which "the method includes the step of determining one or more privacy protection parameters by applying multiple different attacks to the data product release" as provided by amended Claim 1.

	Examiner’s response: Examiner disagrees.  Otsubo teaches replacing the attribute values of the statistics with randomized values according to various parameters, such as limitations on the difference between the initial values and the replacement values (e.g. paragraph 53-54).  The attacking application then executes an attack to see how many data objects the attacking application is able to correctly link to the true data of the object, thus indicating that the data is insufficiently anonymized (e.g. paragraph 106-107, Fig. 4).  If the attack succeeds (i.e. the evaluation result is “fail”), the parameters are updated an another attack is executed to determine if the next attack succeeds, and so on until the attack fails (e.g. paragraph 110-111).  Each iteration of the process can be seen as a different attack of multiple attacks.  Therefore, Otsubo can be seen as teaching “the step of determining one or more privacy protection parameters by applying multiple different attacks to the data product release”.

	Applicant’s arguments, page 26: Dwork and Otsubo, each relate to separate techniques addressing different purposes. While Otsubo is concerned with anonymising data, Dwork seeks to answer a query under differential privacy. There are also no teachings in Otsubo on how to implement the "attacking application" for the specific case of answering a query under differential privacy. It follows that a person of ordinary skill in the art would not have combined Dwork and Otsubo to arrive at amended Claim 1.

	Examiner’s response: Differential privacy attempts to modify information so as to prevent linking said information to an individual or entity; differential privacy is therefore a type of anonymization technique.  Furthermore, in differential privacy, the true data is randomized within a certain set of parameters to provide data which is useful within certain parameters but is difficult to link with an individual or entity.  The method of Otsubo takes true data and randomizes it within a certain set of parameters to provide data which is useful within certain parameters but is difficult to link with an individual or entity, with the additional benefit of testing said randomized data against a series of separate attacks.  Therefore, a person of ordinary skill in the art would certainly be motivated to combine the teachings of Dwork and Otsubo to obtain the benefits of both within the field of data anonymization/privacy.

	Applicant’s arguments, page 27-28: Dwork and Otsubo are also each silent on releasing "data products". Further, Otsubo fails to suggest or teach the limitation of amended Claim 1 that "the method includes the step of determining one or more privacy protection parameters by applying multiple different attacks to the data product release". Hence a hypothetical combination of Dwork and Otsubo would still not arrive at amended Claim 1. 
It follows that amended Claim 1 is not obvious over Dwork in view of Otsubo. 
Additionally, none of the other prior art cited by the Office also disclose releasing "data products" in which "the data product release is a bounded or fixed set of statistics that is predefined by a data holder" and applying "multiple different attacks to the data product release" such that "one or more privacy protection parameters" are determined as provided by amended Claim 1. 
Currently amended Claim 1 is therefore not obvious. It follows that Claims 148 and 149 are novel and non-obvious. The dependent Claims are also novel and non-obvious, at least by virtue of their dependence on independent Claim 1.

Examiner’s response: As shown above, the combination of Dwork and Otsubo teaches the claimed “data product” according to the recited limitations.  Claim 1 is therefore obvious over Dwork in view of Otsubo.  Applicant further argues that the dependent claims are allowable due to depending on an allowable independent claim.  However, as shown above, the independent claim is not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                         

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491